Citation Nr: 1527720	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, for the purpose of accrued retroactive benefits under Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to July 1967, with additional active duty for training in the Air National Guard of Missouri.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This case is now under the jurisdiction of the VA RO in St. Louis, Missouri.

The Veteran passed away in April 2010.  The appellant is the Veteran's surviving spouse.


FINDING OF FACT

The probative evidence of record does not show that it is at least as likely as not that the Veteran had ischemic heart disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, for the purpose of accrued (retroactive) benefits under Nehmer, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5110(a) (West 2014); 38 C.F.R. §§ 3.303, 3.400, 3.816 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2011 satisfied the duty to notify provisions with respect to the claim for retroactive benefits under Nehmer.  The letter notified the Veteran of the factors pertinent to the establishment of that benefit.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, service personnel records, VA treatment records, and identified private treatment records relevant to the issue on appeal have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2012, the RO obtained a VA opinion as to whether the Veteran had ischemic heart disease.  To that end, when VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file and, based on his review of the record and his medical knowledge and expertise, provided an opinion supported by explanation and rationale as to whether the Veteran had ischemic heart disease.  The opinion was thorough, and all necessary evidence was considered by the examiner.  Therefore, the Board finds the examination to be adequate.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).  Ischemic heart disease is among the enumerated diseases.  See 38 C.F.R. § 3.309(e).  For purposes of 38 C.F.R. § 3.309(e), the term "ischemic heart disease" includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  However, "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, note 3.

For service connection purposes, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Veterans' Administration.  See 38 C.F.R. § 3.816 ; see also Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease" or the surviving spouse of a deceased Vietnam veteran who died from a "covered herbicide disease."  A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(c)(1) and (2).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to presumptive service connection due to herbicide exposure, effective August 31, 2010.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied by a VA decision dated between May 3, 1989 and the effective date of the law or regulation allowing for a presumption of the covered disease, then the effective date of the award will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1) and (2).

Analysis

The appellant contends that the Veteran had ischemic heart disease that was related to his active service, to include as due to presumed in-service herbicide exposure.  She further contends that she is entitled to accrued retroactive benefits under Nehmer based on the Veteran's May 2002 claim for service connection for cardiac disability, to include as due to herbicide exposure, that was denied by a rating decision dated in July 2002, as such date is between May 3, 1989 and August 31, 2010, the effective date of the law establishing the presumption of service connection for ischemic heart disease.  The appellant has argued that findings of left ventricular diastolic dysfunction, a calcified aortic root/valve, and congestive heart failure in medical records dated in March 2002 constitute "indisputable evidence" that, prior to his death, the Veteran had ischemic heart disease such that the disease should be service connected under the provisions of 38 C.F.R. §§ 3.307 and 3.309, and retroactive benefits paid under Nehmer.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in September 2012.

Initially, the Board notes that the Veteran's DD Form 214 and service personnel records show that he had in-country service in the Republic of Vietnam during the Vietnam era.  Therefore, in-service herbicide exposure is conceded.  See 38 C.F.R. § 3.307(a).  However, as discussed below, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran had the covered herbicide disease of ischemic heart disease.

Private medical records show that the Veteran was admitted in July 1976 for complaints of chest pain on taking deep breaths.  On examination, the Veteran's heart had regular rate, no murmurs, no gallops, normal splitting of S2, and no pericardial rubs.  A chest X-Ray showed increased vascularity of the right lower lobe.  An EKG revealed elevation of ST segment compatible with acute pericarditis.  At the time of discharge, the Veteran was no longer complaining of chest pains.  The discharge diagnosis was acute pericarditis, etiology under investigation.

In May 2002, the Veteran submitted a claim for, among other things, service connection for a heart condition.  Evidence obtained in connection with that claim included a private March 2002 ECG chart interpreted as showing a normal sinus rhythm and a nonspecific T wave abnormality.  Treatment notes of the same date as the ECG chart note an indication of stroke, chronic heart failure, and calcified aortic root and valve.  VA treatment records obtained in association with the May 2002 claim show that the Veteran had regular rate and rhythm on examinations of the heart in February 2002, March 2002, and May 2002.  March 2002 VA treatment notes also indicate that the Veteran showed no evidence of murmurs or gallops.

The RO denied the Veteran's claim for service connection for a heart condition in a July 2002 rating decision.  The Veteran submitted a timely notice of disagreement as to that denial in August 2002.  See VA Form 21-4138, received in August 2002.  

VA treatment records obtained following submission of the notice of disagreement show that the Veteran's heart had normal rate and rhythm upon examination in July 2002 and December 2002.  In addition, the Veteran was afforded a VA examination in May 2003.  The May 2003 VA examiner found the Veteran to have a regular heart rate and rhythm with normal S1 and S2, and without S3 or S4 murmur.  An ECG obtained in connection with the May 2003 VA examination showed aortic valve sclerosis, calcified aortic root, and estimated left ventricular ejection fraction of 50 to 55%.  It also showed normal aortic velocities without evidence of stenosis or insufficiency; mitral valve velocities that were normal but with abnormally reduced E/A ratio consistent with left ventricular diastolic dysfunction; tricuspid valve velocities consistent with mild tricuspid insufficiency, and normal right ventricular systolic pressure.

The RO issued a statement of the case in June 2003, again denying the Veteran's claim for service connection for a heart condition.  A timely substantive appeal was not received.  

Private treatment records submitted in connection with the present claim show that in July 2009, the Veteran was seen for shortness of breath with questionable new onset cardiomyopathy.  The Veteran specifically denied chest pain, palpitations, and angina, and complained mainly of increased dyspnea on exertion of the prior two weeks.  He reported no history of coronary disease or chronic heart failure.  On examination, his heart had regular rate and rhythm with no appreciable murmurs or gallops.  His PMI was not displaced.  He had normal S1 and S2.  A chest X-ray showed normal cardiac silhouette.  An EKG showed normal sinus rhythm and criteria for left atrial enlargement, but no evidence of prior infarct.  The impression was of shortness of breath with evidence that the Veteran may have an undiagnosed cardiomyopathy either from coronary disease or a combination of diabetes and untreated hypertension.  The plan for treatment included performing a 2D ECG and a nuclear stress test.  If the ECG or stress test was abnormal, a left heart catheterization would also be performed to exclude and evaluate coronary disease.  The Veteran was scheduled for a nuclear stress test in August 2009.  However, during the test, he developed shortness of breath and painful lower extremity swelling.  He was sent to the emergency room, and then was admitted to the hospital with neurological symptoms thought to be TIA versus a stroke.  Following his hospitalization, he underwent physical rehabilitation.  The stress test was never completed.

The Veteran was again seen in September 2009.  He was wheelchair bound, but was in no acute distress.  A cardiovascular examination revealed that the Veteran's heart had regular rate and rhythm with faint systolic murmur heard at the apex.  The impression was of cardiomyopathy with an ejection fraction of approximately 40 to 50% with likely multifactorial ischemia not yet ruled out.  Given the Veteran's functional capacity and his lack of symptoms, no further workup was ordered for the cardiomyopathy.

The Veteran was admitted to the hospital from January 2010 to the time of his death in April 2010 for multiple medical issues, including Guillain-Barré syndrome, history of cerebrovascular accident, diabetes mellitus, deep venous thromboses, peripheral vascular disease, and hypertension.  The hospital records note as the expiration diagnosis acute chronic respiratory failure.  The Veteran's death certificate lists the underlying causes of death as respiratory failure, Guillain-Barré syndrome, sepsis, and acute renal insufficiency.  It also lists as significant contributory conditions pneumonia, diabetes type II, and chronic obstructive pulmonary disease.

To determine whether the record demonstrates that the Veteran had ischemic heart disease, the RO obtained a VA opinion in April 2012.  The April 2012 VA examiner reviewed the claims file and provided a negative opinion.  As a rationale for the opinion, the examiner stated that the claims file does not show any findings supportive of a diagnosis of ischemic heart disease.  Specifically, the record shows no history of myocardial infarction, no stress test findings, no use of nitroglycerin, and no history of laboratory findings compatible with a myocardial infarction.  The examiner concluded, "Without concrete evidence of ischemic heart disease, the diagnosis of ischemic heart disease cannot be made."

Upon careful consideration of the record, the Board concludes that the evidence of record does not show that it is at least as likely as not that the Veteran had a diagnosis of ischemic heart disease.  In reaching this conclusion, the Board relies on the April 2012 VA examiner's opinion.  The April 2012 VA examiner reviewed the claims file and provided a well-reasoned opinion with citation to the record that was based on the examiner's knowledge and expertise as a medical professional.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  Accordingly, the examiner's opinion is due great probative value.

The Board also notes that the examiner's opinion is consistent with and supported by the record.  The Board has carefully reviewed the record, and notes that it indeed does not show a history of myocardial infarction, use of nitroglycerin, or laboratory findings compatible with a myocardial infarction.  In fact, the July 2009 EKG affirmatively showed no sign of past myocardial infarct.  In addition, the record does not contain stress test findings that would support a diagnosis of ischemic heart disease.  Rather, the record shows that the Veteran was scheduled to complete a nuclear stress test in August 2009, but unfortunately was unable to do so due to limited functional capacity.  In addition, no further workup, such as left heart catheterization, was ordered due to a lack of symptomatology.  The record does show that the Veteran may have had an undiagnosed cardiomyopathy.  However, it does not contain diagnostic testing results upon which a diagnosis for ischemic heart disease could be provided.  The record does not show acute, subacute, or old myocardial infarction; atherosclerotic cardiovascular disease such as coronary artery disease and coronary bypass surgery; or stable, unstable, or Prinzmetal's angina.  See 38 C.F.R. § 3.309(e).  As such, the April 2012 VA examiner's conclusion that, "Without concrete evidence of ischemic heart disease, the diagnosis of ischemic heart disease cannot be made," is consistent with the record.

The Board has considered the appellant's contention that the findings of left ventricular diastolic dysfunction, calcified aortic root and valve, and congestive heart failure found in the medical records dated in March 2002 are evidence of ischemic heart disease.  The appellant, as a lay person, is competent to report signs and symptoms she personally witnessed, and to report medical findings contained within the medical records.  However, she is not competent to diagnose ischemic heart disease or to attribute specific signs and symptoms to that disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Specifically, diagnosing ischemic heart disease requires a detailed knowledge of internal body systems and processes.  It involves diagnostic medical testing requiring medical knowledge and expertise the appellant has not been shown to have.  Accordingly, her opinion that the March 2002 findings are "indisputable evidence" of ischemic heart disease is not probative.  As noted above, the Board instead relies on the April 2012 VA examiner's opinion that the record does not support a diagnosis of ischemic heart disease.  The examiner reviewed the entire record, including the March 2002 records.  Therefore, the Board finds that the record does not show that it is at least as likely as not that the Veteran had a diagnosis of ischemic heart disease.

The Board acknowledges that the Veteran was diagnosed with hypertension, and that he had a history of deep venous thrombosis and cerebrovascular accident.  However, as noted above, for VA purposes, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, note 3.  The April 2012 VA examiner reviewed the entire record, including the records showing the hypertension and history of deep venous thrombosis and cerebrovascular accident and did not opine that the record supported a diagnosis of ischemic heart disease.  In view of 38 C.F.R. § 3.309, note 3, and the April 2012 VA examiner's opinion, the Board concludes that the Veteran's hypertension and history of deep venous thrombosis and cerebrovascular accident do not show that it is at least as likely as not that the Veteran had a diagnosis of ischemic heart disease.

Accordingly, in this case, the probative evidence of record does not show that it is at least as likely as not that the Veteran had ischemic heart disease.  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In summary, the evidence demonstrates that service connection is not warranted for ischemic heart disease, and the appellant is not entitled to retroactive benefits under Nehmer pursuant to entilement to service connection for ischemic heart disease.  Specifically, the probative evidence of record does not show that it is at least as likely as not that the Veteran had ischemic heart disease.  Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, for the purpose of entitlement to accrued retroactive benefits under Nehmer, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


